Eish, C. J.
1. It not appearing, either from the transcript of the record or by a recital in the bill of exceptions, that a brief of the evidence has ever been approved by the trial judge, and there being no suggestion that there is such a brief of file in the office of the clerk of the trial court, this court can not pass upon those assignments of error which depend for determination upon the evidence, and must, therefore, assume that the rulings upon which such assignments are made were correct. Price v. Price, 122 Ga. 321; Stansell v. Merchants’ Bank, 123 Ga. 278.
2. A charge that “the relation of landlord and tenant exists where one person occupies the land or premises of another in subordination of the other’s title, and with his consent, express or implied,” states a correct general rule. 18 Am. & Eng. Enc. L. (2d ed.) 164-5; Sharpe v. Mathews, 123 Ga. 794, 797. In the present ease, the court, in addition to giving this general rule, fully and correctly instructed the jury as to how the relation of landlord and tenant arises, and what is necessary to constitute such relation.
3. The evidence warranted the verdict.

Judgment affirmed.


All the Justices concur, except Bolden, J., who did not preside.